UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-18121 MAF BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 36-3664868 (State of Incorporation) (I.R.S. Employer Identification No.) 55th Street & Holmes Avenue Clarendon Hills, Illinois 60514-1500 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number:(630) 325-7300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noý The number of shares of common stock outstanding as of August 3, 2007: 33,110,313 TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 34 Item 4.Controls and Procedures 34 PART II. OTHER INFORMATION 35 Item 1.Legal Proceedings. 35 Item 1A.Risk Factors 35 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3.Defaults Upon Senior Securities 35 Item 4.Submission of Matters to a Vote of Security Holders 35 Item 5.Other Information 35 Item 6.Exhibits 35 SIGNATURES 37 2 Table of Contents Part I.Financial Information Item 1.Financial Statements MAF BANCORP, INC. AND SUBSIDIARIES Consolidated Statements of Financial Condition (Dollars in thousands) (Unaudited) June 30, December 31, 2007 2006 Assets Cash and due from banks $ 202,956 198,391 Interest-bearing deposits 84,844 67,883 Federal funds sold 141,805 64,944 Total cash and cash equivalents 429,605 331,218 Investment securities available for sale, at fair value 265,831 529,998 Stock in Federal Home Loan Bank of Chicago, at cost 146,407 146,407 Mortgage-backed securities available for sale, at fair value 1,167,821 1,195,494 Mortgage-backed securities held to maturity (fair value $187,678 and $205,620) 196,656 212,302 Loans receivable held for sale 39,828 331,961 Loans receivable, net 7,153,653 7,448,591 Allowance for loan losses (40,742 ) (39,931 ) Loans receivable, net of allowance for loan losses 7,112,911 7,408,660 Accrued interest receivable 45,286 50,372 Foreclosed real estate 7,050 3,942 Real estate held for development or sale 87,657 83,049 Premises and equipment, net 167,126 174,474 Bank-owned life insurance 153,197 149,497 Goodwill 386,526 387,980 Intangibles, net 36,660 36,882 Other assets 75,141 78,263 Total assets $ 10,317,702 11,120,499 Liabilities and Stockholders’ Equity Liabilities Deposits $ 7,215,593 7,018,010 Borrowed funds 1,731,382 2,773,192 Junior subordinated debentures 67,011 67,011 Advances by borrowers for taxes and insurance 48,486 44,115 Accrued expenses and other liabilities 158,718 146,026 Total liabilities 9,221,190 10,048,354 Stockholders’ equity Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued or outstanding – – Common stock, $.01 par value; 80,000,000 shares authorized; 34,499,494 shares issued; 33,080,150 and 32,895,846 shares outstanding 345 345 Additional paid-in capital 570,362 569,142 Retained earnings, substantially restricted 600,742 579,651 Accumulated other comprehensive loss, net of tax (14,251 ) (8,476 ) Treasury stock, at cost; 1,419,344 and 1,603,648 shares (60,686 ) (68,517 ) Total stockholders’ equity 1,096,512 1,072,145 Total liabilities and stockholders’ equity $ 10,317,702 11,120,499 See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents MAF BANCORP, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Dollars in thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (Unaudited) Interest income: Loans receivable $ 116,502 123,575 $ 235,565 239,361 Mortgage-backed securities available for sale 14,306 14,621 27,293 29,386 Mortgage-backed securities held to maturity 2,250 2,596 4,584 5,278 Federal Home Loan Bank of Chicago stock 1,011 1,363 2,235 2,671 Investment securities available for sale 3,671 5,861 7,783 11,511 Interest-bearing deposits and federal funds sold 3,292 2,121 5,444 3,445 Total interest income 141,032 150,137 282,904 291,652 Interest expense: Deposits 59,380 45,204 115,213 83,756 Borrowed funds 21,582 36,897 45,353 71,391 Junior subordinated debentures 1,172 1,109 2,331 2,136 Total interest expense 82,134 83,210 162,897 157,283 Net interest income 58,898 66,927 120,007 134,369 Provision for loan losses 3,150 1,250 5,350 1,650 Net interest income after provision for loan losses 55,748 65,677 114,657 132,719 Non-interest income: Net gain (loss) on sale of: Loans receivable held for sale 1,609 2,429 4,832 5,409 Mortgage-backed securities – – 26 – Investment securities 72 – 1,905 – Premises and equipment 203 781 202 782 Foreclosed real estate (160 ) (50 ) (214 ) (93 ) Deposit account service charges 10,764 10,824 20,312 19,686 Other loan fees 1,656 1,211 3,263 3,127 Bank-owned life insurance 1,866 1,861 3,725 3,355 Brokerage and insurance commissions 1,837 1,549 3,416 3,056 Loan servicing fee income 596 843 1,429 1,628 Income from real estate operations 19 350 62 1,202 Other 3,127 2,349 5,570 4,842 Total non-interest income 21,589 22,147 44,528 42,994 Non-interest expense: Compensation and benefits 25,483 27,117 53,515 54,550 Office occupancy and equipment 7,664 8,064 16,069 16,053 Advertising and promotion 1,670 2,063 3,187 3,802 Data processing 2,434 2,242 4,931 4,908 Other 8,308 8,246 16,931 17,211 Merger related expenses 1,054 – 1,054 – Amortization of core deposit intangibles 864 1,210 1,729 2,226 Total non-interest expense 47,477 48,942 97,416 98,750 Income before income taxes 29,860 38,882 61,769 76,963 Income taxes 9,815 13,195 20,729 26,196 Net income $ 20,045 25,687 $ 41,040 50,767 Basic earnings per share .61 .77 1.25 1.52 Diluted earnings per share .59 .75 1.22 1.49 Average common and common equivalent shares outstanding: Basic 32,994,150 33,534,012 32,958,024 33,455,553 Diluted 33,714,961 34,130,762 33,615,279 34,074,445 Dividend declared per common share .27 .25 .54 .50 See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents MAF BANCORP, INC. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity (Dollars in thousands, except per share data) (Unaudited) Common stock Additional paid-in capital Retained earnings Accumulated other compre-hensiveloss Treasury stock Total Balance at December31, 2005 $ 336 527,131 537,140 (19,391 ) (67,037 ) 978,179 Comprehensive income: Net income – – 84,583 – – 84,583 Other comprehensive income, net of tax: Unrealized holding gain during the year – – – 19,406 – 19,406 Reclassification adjustment of losses included in net income – – – (8,187 ) – (8,187 ) Total comprehensive income – – 84,583 11,219 – 95,802 Adjustment to initially apply SFAS No. 158, net of tax – – – (304 ) – (304 ) Exercise of 460,196 stock options and reissuance of treasury stock from option exercise and 7,842 shares from restricted stock unit awards 1 1,386 (8,787 ) – 14,372 6,972 Issuance of 2,343,186 shares for the acquisition of EFC Bancorp and the conversion of 168,ancorp stock options 8 38,905 – – 66,138 105,051 Purchase of 1,917,379 shares of treasury stock – (81,990 ) (81,990 ) Tax benefits from stock-related compensation – 1,720 – – – 1,720 Cash dividends declared, $1.00 per share – – (33,285 ) – – (33,285 ) Balance at December31, 2006 $ 345 569,142 579,651 (8,476 ) (68,517 ) 1,072,145 Comprehensive income: Net income – – 41,040 – – 41,040 Other comprehensive income, net of tax: Unrealized holding loss during the period – – – (7,040 ) – (7,040 ) Less: reclassification adjustment of gains included in net income – – – 1,283 – 1,283 Amortization of SFAS 158 transition obligation – – – (18 ) – (18 ) Total comprehensive income – – 41,040 (5,775 ) – 35,265 Cumulative effect of adoption of FASB Interpretation No. 48 on January 1, 2007 – – 53 – – 53 Exercise of 178,311 stock options and reissuance of treasury stock upon option exercises and vesting of 10,199 restricted stock units – – (2,159 ) – 7,831 5,672 Tax benefits from stock-related compensation – 1,220 – – – 1,220 Dividend equivalents paid related to unvested RSUs – – (23 ) – – (23 ) Cash dividends declared, $.54 per share – – (17,820 ) – – (17,820 ) Balance at June 30, 2007 $ 345 570,362 600,742 (14,251 ) (60,686 ) 1,096,512 See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents MAF BANCORP, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Dollars in thousands) (Unaudited) Six Months Ended, June 30, 2007 2006 Operating activities: Net income $ 41,040 50,767 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of premiums, discounts and deferred loan fees 1,941 2,228 Provision for loan losses 5,350 1,650 Net gain on sale of loans receivable (4,832 ) (5,409 ) Net gain on sale of investment and mortgage-backed securities (1,931 ) – Net gain on real estate held for development or sale (62 ) (1,202 ) Net gain on sale of premises and equipment (202 ) (782 ) Amortization of mortgage servicing rights, net 2,691 2,537 Depreciation and amortization 8,670 8,328 Amortization of core deposit intangibles 1,729 2,226 Deferred income tax expense 1,793 1,792 (Increase) decrease in accrued interest receivable 5,086 (417 ) Increase in cash surrender value of bank-owned life insurance (3,726 ) (3,355 ) Net (increase) decrease in other assets and liabilities, net of effects from acquisitions 14,907 (12,132 ) Tax benefit for stock options exercised 1,220 1,443 Excess tax benefits realized on exercise of stock compensation (660 ) (1,233 ) Loans originated and purchased for sale (365,000 ) (623,781 ) Sale of loans originated and purchased for sale 660,466 589,275 Net cash provided by operating activities 368,480 11,935 Investing activities: Loans originated and purchased for investment (873,429 ) (1,198,066 ) Principal repayments on loans receivable 1,157,593 1,264,321 Principal repayments on mortgage-backed securities 122,721 143,002 Proceeds from maturities of investment securities available for sale 52,292 50,795 Proceeds from sale of: Investmentsecurities available for sale 253,237 34,484 Mortgage-backed securities available for sale 292,448 – Real estate held for development or sale 2,971 8,846 Premises and equipment 4,518 870 Purchases of: Investment securities available for sale (41,802 ) (40,094 ) Mortgage-backed securities available for sale (378,529 ) (61,685 ) Real estate held for development or sale (4,946 ) (26,646 ) Premises and equipment (5,700 ) (6,966 ) Cash paid for acquisitions, net of cash received – (42,809 ) Net cash provided by investing activities 581,374 145,227 Financing Activities: Proceeds from: FHLB of Chicago advances 79,500 675,000 Unsecured bank term loan – 52,000 Unsecured line of credit – 50,000 Reverse repurchase agreements 125,000 50,000 Repayments of: FHLB of Chicago advances (1,137,000 ) (765,000 ) Unsecured bank term loan (12,500 ) – Reverse repurchase agreements (100,000 ) (150,000 ) Net increase (decrease) in: Deposits 197,386 27,072 Other short-term borrowings 3,023 (9,032 ) Advances by borrowers for taxes and insurance 4,371 5,695 Proceeds from exercise of stock options 5,230 4,731 Excess tax benefits realized on exercise of stock compensation 660 1,233 Purchase of treasury stock – (68,789 ) Cash dividends paid (17,137 ) (15,900 ) Net cash used in financing activities (851,467 ) (142,990 ) (Continued) 6 Table of Contents MAF BANCORP, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (continued) (Dollars in thousands) (Unaudited) Six Months Ended June 30, 2007 2006 Increase in cash and cash equivalents $ 98,387 14,172 Cash and cash equivalents at beginning of period 331,218 246,029 Cash and cash equivalents at end of period $ 429,605 260,201 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest on deposits and borrowed funds $ 165,777 154,251 Income taxes 17,488 22,657 Summary of non-cash transactions: Transfer of loans receivable to foreclosed real estate 5,893 2,731 Treasury stock received for withholding tax liability related to stock option exercises and restricted stock unit vesting (254 and 12,885 shares) 13 558 Treasury stock received for stock option exercises (3,952 and 29,855 shares) 211 1,296 Treasury stock issued for restricted stock units (10,199 and 7,869 shares) 442 343 Acquisition: Assets acquired $ – 1,052,403 Common stock issued – 100,977 Cash paid $ – (64,276 ) Cash acquired – 21,467 Net cash paid for acquisitions $ – (42,809 ) See accompanying notes to unaudited consolidated financial statements. 7 Table of Contents MAF BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) (1)Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles, or GAAP, for complete financial statements. In our opinion, all adjustments (consisting of only normal recurring accruals) necessary for a fair presentation have been included.The results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The consolidated financial statements include the accounts of MAF Bancorp, Inc., or Company, Mid America Bank, fsb including subsidiaries, or Bank, and MAF Developments, Inc., or MAFD, for the three and six month periods ended June 30, 2007 and 2006, and as of June 30, 2007, and December 31, 2006.All material intercompany balances and transactions have been eliminated in consolidation. (2)Statement of Cash Flows For purposes of reporting cash flows, cash and cash equivalents include cash and due from banks, interest-bearing deposits and federal funds sold.Generally, federal funds are sold for one-day periods and interest-bearing deposits mature within one day to three months. (3)Reclassifications Certain amounts in the consolidated financial statements of prior periods have been reclassified to conform with the current period’s presentation.The statement of changes in stockholders’ equity for the year ended December 31, 2006 included herein has been modified from the presentation in the Company’s Annual Report on Form 10-K/A.As modified, the transition adjustment of $304,000, net of tax, related to the adoption of Statement of Financial Accounting Standards (“SFAS”) No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans (“SFAS 158”),” is presented as a direct component of accumulated other comprehensive income (loss), separate from comprehensive income.Management has determined that the effect on the statement of changes in stockholders’ equity of this change in presentation was not material to the 2006 consolidated financial statements taken as a whole. (4)Earnings Per Share Earnings per share is determined by dividing net income for the period by the weighted average number of shares outstanding. Stock options and restricted stock units are regarded as potential common stock and are considered in the diluted earnings per share calculations to the extent that they would have a dilutive effect if converted to common stock. Weighted average shares used in calculating earnings per share are summarized below for the periods indicated: For the Three Months Ended June 30, 2007 2006 Income (Numerator) Shares (Denominator) Per Share Amount Income (Numerator) Shares (Denominator) Per Share Amount (Dollars in thousands, except per share data) Basic earnings per share: Income available to common stockholders $ 20,045 32,994,150 $ .61 $ 25,687 33,534,012 $ .77 Effect of dilutive securities: Stock options and restricted stock units 720,811 596,750 Diluted earnings per share: Income available to common stockholders plus assumed conversions $ 20,045 33,714,961 $ .59 $ 25,687 34,130,762 $ .75 8 Table of Contents MAF BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) For the Six Months Ended June 30, 2007 2006 Income (Numerator) Shares (Denominator) Per Share Amount Income (Numerator) Shares (Denominator) Per Share Amount (Dollars in thousands, except per share data) Basic earnings per share: Income available to common stockholders $ 41,040 32,958,024 $ 1.25 $ 50,767 33,455,553 $ 1.52 Effect of dilutive securities: Stock options and restricted stock units 657,255 618,892 Diluted earnings per share: Income available to common stockholders plus assumed conversions $ 41,040 33,615,279 $ 1.22 $ 50,767 34,074,445 $ 1.49 (5) Income Taxes We adopted Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48), as of January 1, 2007.Giving effect to our evaluation of uncertain tax positions in accordance with FIN 48, the total amount of unrecognized tax benefits (the aggregate tax effect of differences between tax return positions and the benefits we recorded in our financial statements) at January 1, 2007 is $10.0 million ($10.6 million at June 30, 2007).The net effect on our income, if we were to recognize all of these unrecognized tax benefits, is $6.4 million at January 1, 2007 ($6.8 million at June 30, 2007).The Company does not expect significant changes in unrecognized tax benefits within the next 12 months. The Company recognizes interest and penalties that may be associated with unrecognized tax benefits in the provision for income taxes.The amount of interest accrued as of the date we adopted FIN 48 (January 1, 2007) was $2.0 million ($2.3 million at June 30, 2007).No penalties have been accrued. The Company files income tax returns in the U.S. Federal, Illinois and Wisconsin jurisdictions.Tax years that remain open and subject to examination by the U.S. Federal authorities include years ending in 2003 – 2006.Tax years that remain open and subject to audit in Illinois and Wisconsin include years ending in 1998 – 2006, and 2002-2006, respectively.The Company is currently being examined by the Illinois Department of Revenue (“IDR”) for the tax years 1998-2003.As part of its audit of state income tax returns for 1999-2001, the IDR issued a proposed adjustment in January 2007 that reflected the disallowance of the real estate investment trust dividends paid deduction for the years under examination.The Company disagrees with the proposed IDR adjustment and is defending its tax filing positions. (6) Goodwill and Intangible Assets Goodwill has a net carrying amount of $386.5 million at June 30, 2007 and $388.0 million at December 31, 2006.The decrease in goodwill of $1.5 million was due to a FIN 48 adjustment recorded as of January 1, 2007.We evaluate goodwill for impairment at least annually.We completed an evaluation as of May 31, 2007, and no impairment was deemed necessary as a result of our analysis. The changes in the net carrying amounts of intangible assets subject to amortization are as follows: Core Deposit Intangibles Mortgage Servicing Rights(1) Total (Dollars in thousands) Balance at December31, 2006 $ 19,333 17,549 36,882 Additions – 4,198 4,198 Amortization expense (1,729 ) (2,691 ) (4,420 ) Balance at June 30, 2007 $ 17,604 19,056 36,660 9 Table of Contents MAF BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) The following is a summary of intangible assets subject to amortization: As of June 30, 2007 As of December 31, 2006 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization (Dollars in thousands) Core deposit intangibles $ 40,055 (22,451 ) $ 40,055 (20,722 ) Mortgage servicing rights(1) 27,361 (8,305 ) 26,632 (9,083 ) Total $ 67,416 (30,756 ) $ 66,687 (29,805 ) (1)The estimated fair values of mortgage servicing rights at June 30, 2007 and December 31, 2006 were $31.4 million and $25.3 million, respectively. Amortization expense for core deposit intangibles and mortgage servicing rights for the six months ended June 30, 2007, and estimates for the six months ending December 31, 2007, and five years thereafter are as follows.Core deposit estimates are on an accelerated basis over the estimated life of the core deposit asset and estimates for mortgage servicing rights assume current prepayment speeds as of June 30, 2007. Core Deposit Intangibles Mortgage Servicing Rights (Dollars in thousands) Aggregate amortization expense: For the six months ended June 30, 2007 $ 1,729 2,691 Estimated amortization expense: for the six months ending December 31, 2007 1,730 2,200 for the year ending December31, 2008 2,900 3,900 for the year ending December31, 2009 2,500 3,200 for the year ending December31, 2010 2,200 2,700 for the year ending December31, 2011 2,200 2,300 for the year ending December31, 2012 1,900 2,000 (7) Share-Based Incentive Compensation On January 1, 2006, we adopted Statement of Financial Accounting Standards, or SFAS No. 123R, “Share-Based Payments.”SFAS No. 123R requires us to recognize compensation expense in an amount equal to the fair value of all share-based payments.We elected to apply SFAS 123R on a modified prospective method, which requires us to record compensation expense for newly granted options and over the remaining vesting period for previous awards that were fully or partially unvested as of the date of adoption of SFAS No. 123R.Under the modified prospective method, the financial statements for prior periods do not reflect any adjusted amounts.We utilize the Black-Scholes option-pricing model to determine the grant date value of stock options. The MAF Bancorp Incentive Compensation Plan, or the Incentive Plan, was adopted in July 2003.Under the Incentive Plan, a variety of different types of awards may be granted to directors and employees, including stock options, stock appreciation rights, restricted shares, performance shares, restricted and performance share units, cash awards, awards under deferred compensation or similar plans, and other incentive awards.Stock options have also been granted to employees and directors under prior stock option plans.Our stockholders have approved all stock incentive plans.We generally issue treasury shares to satisfy stock option exercises and upon vesting of RSUs, as available. All current outstanding stock options have been granted at an exercise price equal to or greater than the fair market value of the underlying common stock at the date of grant, and may be exercisable for up to 10 years. In connection with stock options exercised during the six months ended June 30, 2007, we received $5.2 million of cash and 3,952 shares of Company common stock in payment of stock option exercise amounts.In addition, we realized $1.2 million in tax benefits from these exercises.Participants in the stock option plans realized an intrinsic value of $3.9 million from the exercise of these options during the six months ended June 30, 2007. We have also granted restricted stock units, or RSUs, to employees and directors.An RSU award entitles the recipient to receive a like number of shares of our stock on certain designated vesting dates, 10 Table of Contents MAF BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) assuming their employment/service is still active as of such dates.RSUs granted to employees in 2006 vest over a 3-year period or 5-year period while RSUs granted to non-employee directors in 2006 will vest in August 2007.RSUs granted to employees in years prior to 2006 vest ratably over a three- to five-year period.We expense the fair value of RSUs, determined as of the date of grant, ratably over the vesting period, or, in the case of RSUs granted prior to 2006, over a shorter period to the recipient’s retirement eligibility age.All RSUs become fully vested upon a change in control.RSU-related compensation expense totaled $349,000 and $112,000 for the six-month periods ended June 30, 2007 and June 30, 2006, respectively. SFAS No. 123R requires that cash flows resulting from the realization of tax deductions in excess of the compensation cost recognized (excess tax benefits) be classified in the Consolidated Statement of Cash Flows as financing cash flows.While total cash flow remains unchanged, this requirement reduced operating cash flows and increased financing cash flows by the same amount in periods after adoption of SFAS No. 123R.Prior to the adoption of 123R, the Company presented all tax benefits realized from the exercise of stock options as operating cash flows. A summary of activity under our share-based incentive plans for the six months ended June 30, 2007, is as follows: Number of options Weighted average exercise price Weighted average remaining contractual term (in years) Aggregate intrinsic value(1) (in thousands) Options outstanding at December 31, 2006 3,077,015 $ 33.82 Plus: Options granted – – Less: Options exercised (178,311 ) 30.58 Options cancelled or expired (2,250 ) 32.79 Options outstanding at June 30, 2007 2,896,454 34.02 5.05 58,689 Options exercisable at June 30, 2007 2,896,454 34.02 5.05 58,689 Number ofRSUs Weighted average grant datefair value Weighted average term tovest (in years) Aggregate intrinsic value(3) (in thousands) RSUs outstanding at December 31, 2006 128,987 $ 44.31 Plus:RSUs granted — – Less: RSUs vested (7,130 ) 43.82 RSUs cancelled (1,967 ) 44.05 RSUs outstanding at June 30, 2007(2) 119,890 44.34 2.15 6,508 (1)
